DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 1-7, 9 & 11-16, drawn to a Raman endoscope.
Group II, Claims 20-21, 23 & 26-27, drawn to a method of constructing a Raman endoscope.
Group III, Claim 29, drawn to an endoscope.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I & II lack unity of invention because even though the inventions of these groups require the technical feature of "a Raman endoscope comprising: a tubular sheath; a fiber bundle "having an excitation fiber and a plurality of collection fibers extending along a lumen of the sheath; a probe tip; and wherein the sheath is made of fluorinated ethylene propylene FEP", this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chen et al. (hereinafter "Chen") (US 2011/0282166). 
Chen discloses a Raman endoscope (Figs. 1 & 6G, an endoscopic probe 12 for receiving a coherent anti-Stokes Raman scattering (CARS) signal; [0010] & [0080]) comprising:

a fiber bundle (Figs. 6G & 7B, an optical fiber 71; [0080]) having an excitation fiber (Fig. 7B, a center fiber 118 which carries a Stokes excitation signal; [0067] & [0084]) and a plurality of collection fibers (Fig. 7B, a plurality of outer fibers 116 which carry the CARS signal to a detector 32; [0067] & [0084]) extending along a lumen of the sheath (the optical fiber 71 extends along a lumen of the transparent tube 92; see Fig. 6G);
a probe tip (Fig. 6G, a distal end of the endoscopic probe 12 comprising a GRIN lens 88 and a prism 90; [0080]); and
wherein the sheath is made of fluorinated ethylene propylene FEP (Fig. 6G, the transparent tube 92 is made of fluorinated ethylene propylene; [0080]).
Groups I & III lack unity of invention because even though the inventions of these groups require the technical feature of “an endoscope comprising: a tubular sheath; at least one excitation fiber and a plurality of collection fibers; a probe tip; wherein the sheath has an outer diameter in a range of about 0.5 mm to 1.35 mm; and wherein the sheath is made of fluorinated ethylene propylene FEP”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chen et al. (hereinafter "Chen") (US 2011/0282166) in view of Messerschmidt et al. (hereinafter "Messerschmidt") (US 2020/0000341).
Chen discloses an endoscope (Figs. 1 & 6G, an endoscopic probe 12 for receiving a coherent anti-Stokes Raman scattering (CARS) signal; [0010] & [0080]) comprising:
a tubular sheath (Fig. 6G, a transparent tube 92; [0080]);
at least one excitation fiber (Fig. 7B, a center fiber 118 which carries a Stokes excitation signal; [0067] & [0084]) and a plurality of collection fibers (Fig. 7B, a plurality of outer fibers 116 which carry the CARS signal to a detector 32; [0067] & [0084]);

wherein the sheath is made of fluorinated ethylene propylene FEP (Fig. 6G, the transparent tube 92 is made of fluorinated ethylene propylene; [0080]).
Chen fails to explicitly disclose wherein the sheath has an outer diameter in a range of about 0.5 mm to 1.35 mm.
However, Messerschmidt teaches an endoscope (Fig. 2, an endoscopic probe; [0033]) comprising:
a tubular sheath (Fig. 2, an optical probe 2; [0033]);
at least one excitation fiber (Fig. 2, an inner fiber core 6; [0039]) and a collection fiber (Fig. 2, an outer fiber core 7; [0040]); and
wherein the sheath has an outer diameter in a range of about 0.5 mm to 1.5 mm (Fig. 2, the optical probe 2 has a diameter of 1 mm; [0033]).
The advantage of the 1 mm diameter of the probe is to scan in a minimally invasive way (Messerschmidt; [0017]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the transparent tube as disclosed by Chen, to have a 1 mm diameter as taught by Messerschmidt, to scan in a minimally invasive way (Messerschmidt; [0017]).
Group II & III lack unity of invention because even though the inventions of these groups require the technical feature of "an endoscope comprising: a tubular sheath; at least one excitation fiber and a plurality of collection fibers; a probe tip; and wherein the sheath is made of fluorinated ethylene propylene FEP", this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chen et al. (hereinafter "Chen") (US 2011/0282166).

a tubular sheath (Fig. 6G, a transparent tube 92; [0080]);
at least one excitation fiber (Fig. 7B, a center fiber 118 which carries a Stokes excitation signal; [0067] & [0084]) and a plurality of collection fibers (Fig. 7B, a plurality of outer fibers 116 which carry the CARS signal to a detector 32; [0067] & [0084]);
a probe tip (Fig. 6G, a distal end of the endoscopic probe 12 comprising a GRIN lens 88 and a prism 90; [0080]); and
wherein the sheath is made of fluorinated ethylene propylene FEP (Fig. 6G, the transparent tube 92 is made of fluorinated ethylene propylene; [0080]).
A telephone call was not made to request an oral election to the above restriction requirement, because the telephone number provided was a non-US number.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        
/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795